DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 11/30/2018 and an application filed in South Kores on 12/07/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0167521 application or the KR10-2018-0153031 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: in ¶ [00209], a reference to Fig. 17 is made. However, there is no Fig. 17 provided. It is suggested that “FIGS. 10 to 17” be changed to “FIGS. 10 to 16” to prevent confusion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 1, lines 11-13 recite the limitation “a C5-C60 carbocyclic group comprising at least one of a cyano group (-CN) and a fluoro group (-F)”. This limitation is indefinite because it is unclear whether the compound must have at least one –CN and at least one –F group or whether the compound must have at least one –CN or at least one –F group. The wording suggests that the compound must have at least one –CN and at least one –F group but the exemplary compounds in claim 9 support that the compound must have at least one –CN or at least one –F group.
For purposes of examination, the limitation can be interpreted either way: a C5-C60 carbocyclic group comprising at least one of a cyano group (-CN) and at least one of a fluoro group (-F); or a C5-C60 carbocyclic group comprising at least one of a cyano group (-CN) or at least one of a fluoro group (-F).
Further regarding claim 1, lines 12-14 recite the limitation “a C5-C60 heterocyclic group comprising at least one of a cyano group (-CN) and a fluoro group (-F)”. This limitation is indefinite because it is unclear whether the compound must have at least one –CN and at least one –F group or whether the compound must have at least one –CN or at least one –F group. The wording suggests that the compound must have at least one –CN and at least one –F group but the exemplary compounds in claim 9 support that the compound must have at least one –CN or at least one –F group.
For purposes of examination, the limitation can be interpreted either way: a C5-C60 hetercyclic group comprising at least one of a cyano group (-CN) and at least one of a fluoro group (-F); or a C5-C60 carbocyclic group comprising at least one of a cyano group (-CN) or at least one of a fluoro group (-F).
Claims 2-20 are rejected as being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 10-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”). Supporting evidence provided by “Effects of tertiary butyl substitution on the charge transporting properties of rubrene-based films” by Fong et al. (“Fong”) and “Sky-blue phosphorescent OLEDs with 34.1% external quantum efficiency using a low refractive index electron transporting layer” by Shin et al. (“Shin”).
Regarding claims 1-2 and 4, Furukawa teaches a device with TADF (thermally activated delayed fluorescence)-assisted fluorescence, abbreviated as “TAF-OLED” (pg. 2, col. 1, ¶ 1), wherein the TAF-OLED comprises an anode (ITO) and a cathode (LiF/Al), and wherein an emitter layer (EML) is between the anode and cathode, and the emitter layer comprises TBRb, 4CzIPN-Me, and mCBP (Fig. 1c and pg. 7, col. 2, ¶ 2). Furukawa teaches mCBP is used as a host matrix, TBRb is used as a fluorescent emitter, and 4CzIPN-Me is used as an assistant dopant (pg. 2, col. 1, ¶ 4). 
Furukawa teaches the structure of 4CzIPN-Me has the structure of
    PNG
    media_image1.png
    26
    36
    media_image1.png
    Greyscale
(Fig. 4a).
The claim limitation of “prompt fluorescence” is a broad term, as it states in instant specification ¶ [00131] that “the fluorescent dopant may be a material that is dominant in prompt fluorescence rather than delayed fluorescence and emits prompt fluorescence (for example, a fluorescence material that rarely emits delayed fluorescence).” Thus, any emitting compound that is not a delayed fluorescence compound would emit prompt fluorescence. Therefore, the claim limitation wherein the fluorescent dopant emits prompt fluorescence is met because the fluorescent emitter TBRb is not a delayed fluorescent compound.
Per claims 1-2 and 4, the auxiliary dopant compound 4CzIPN-Me taught by Furukawa reads on the claimed Formula 1 wherein:
A1 is a C6 carbocyclic group comprising two cyano groups;
D1 is represented by Formula 2-1;
d1 is represented by 4 and groups D1 are identical to each other;
B1 and B2 are each independently a benzene group;
X1 is a single bond;
L1 is a single bond;
a1 is an integer of 1;
R1 to R5 and R10 are not required to be present;
b1, b2 and b10 are 0;
Z1 and Z2 are each independently –C(Q407)(Q408)(Q409);
c1 and c2 are each independently an integer of 1;
Q401 to Q406  are not required to be present and Q407,Q408, and Q409 are each independently hydrogen; and
The sum of c1 and c2 is equal to 2.
Regarding claim 3, Furukawa teaches the TAF-OLED of claim 1, as described above. The compound 4CzIPN-Me taught by Furukawa reads on the claimed Formula 1 wherein Z1 and Z2 are –CH3. Q407 to Q409 are not required to be present.
Regarding claim 5, Furukawa teaches the TAF-OLED of claim 1, as described above. The compound 4CzIPN-Me taught by Furukawa reads on the claimed Formula 1-6 
    PNG
    media_image2.png
    125
    162
    media_image2.png
    Greyscale
 wherein 
D11 to D14 are each independently a group represented by Formula 2-1 and D15 is not required to be present;
X11 is C(CN);
X12 is C(CN);
X13 is not required to be present;
R11 to R13 are not required to be present; and
R14 is not required to be present.
Regarding claim 6, Furukawa teaches the TAF-OLED of claim 1, as described above. The carbazole groups
    PNG
    media_image1.png
    26
    36
    media_image1.png
    Greyscale
 of compound 4CzIPN-Me taught by Furukawa read on claimed Formula 2-1 and is represented by claimed Formula 3-1 
    PNG
    media_image3.png
    121
    89
    media_image3.png
    Greyscale
 wherein:
X1 is a single bond;
X2 is not required to be present;
X2 is not required to be present; and
R6 to R9
Regarding claim 7, Furukawa teaches the TAF-OLED of claim 1, as described above. The carbazole groups
    PNG
    media_image1.png
    26
    36
    media_image1.png
    Greyscale
 of compound 4CzIPN-Me taught by Furukawa read on claimed Formula 1 wherein D1 is represented by claimed Formula 2-1(1) 
    PNG
    media_image4.png
    198
    191
    media_image4.png
    Greyscale
wherein:
X1 is a single bond;
L1 is a single bond;
a1 is an integer of 1;
R1 and R2 are not required to be present;
Z1 and Z2 are each independently –C(Q407)(Q408)(Q409);
Q407,Q408, and Q409 are each independently hydrogen
R6 to R9 are not required to be present;
b13 and b23 are 0;
b24 is not required to be present; and
b15 and b25 are not required to be present.
Regarding claim 8, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa teaches 4CzIPN-Me has a ΔEST of 0.05 eV (pg. 4, col. 2, ¶ 3), wherein ΔEST is the energy gap between the singlet state (S1) and the triplet state (T1) (pg. 1, ¶ 3).
Regarding claims 10 and 11, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa teaches TBRb is used as the fluorescent emitter (pg. 2, col. 1, ¶ 4). It is commonly known in 
    PNG
    media_image5.png
    204
    202
    media_image5.png
    Greyscale
, as shown by Fong (pg. 120, Fig. 1a), which is a condensed cyclic group-containing compound, and is specifically a naphthacene-containing compound.
Regarding claim 12, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa teaches TBRb is used as the fluorescent emitter (pg. 2, col. 1, ¶ 4), which is commonly known in the pertinent art to have the structure of 
    PNG
    media_image5.png
    204
    202
    media_image5.png
    Greyscale
. The fluorescent emitter having the structure of TBRb as taught by Furukawa reads on the claimed Formula 501A 
    PNG
    media_image6.png
    151
    207
    media_image6.png
    Greyscale
wherein:
Ar501 is a naphthacene group;
R511 a C4 alkyl group (tert-butyl);
xd5 is 2;
L501 to L503 are not required to be present;
xd1 to xd3 are not required to be present;
R501 and R502 are not required to be present;
Z11 is a nitrogen-free cyclic group which is unsubstituted or substituted with a C4
xd4 is 4; and
Q501 to Q503 are not required to be present.
Regarding claim 13, Furukawa teaches the TAF-OLED of claim 12, as described above. The fluorescent emitter having the structure of TBRb as taught by Furukawa reads on the claimed Formula 501A wherein:
xd4 in Formula 501A is 4;
xd4 in Formula 501B is not required to be present;
R501 and R502 in Formula 501B are not required to be present;
Regarding claim 14, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa teaches mCBP has a triplet energy of 2.9 eV (pg. 2, col. 1, ¶ 4).
Regarding claim 15, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa teaches mCBP is used as the host (pg. 2, col. 1, ¶ 4). It is commonly known in the pertinent art that mCBP has the structure of 
    PNG
    media_image7.png
    113
    208
    media_image7.png
    Greyscale
, as shown by Shin (pg. 4922, Fig. 2a), which is a carbazole-containing compound.
Regarding claims 19 and 20
Rounding up, the weight ratio of mCBP to 4CzIPN-Me in the TAF-OLED, as taught by Furukawa, is 8:1. This reads on the instant claim limitation wherein a weight ratio of the host to the auxiliary dopant in the organic layer is in a range of about 60:40 (also written as 1.5:1) to about 95:5 (also written as 19:1).
Rounding up, the weight ratio of 4CzIPN-Me to TBRb in the TAF-OLED, as taught by Furukawa, is 12:1. This reads on the instant claim limitation wherein a weight ratio of the auxiliary dopant to the fluorescent dopant in the organic layer is in a range of about 10:0.1 (also written as 100:1) to about 20:5 (also written as 4:1).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claim 18, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa does not specifically disclose that a ratio of a fluorescence component emitted from the fluorescent dopant TBRb to a total of light-emitting components emitted from the emission layer is 90% or more. However, Furukawa does teach the energy transfer system for TAF-OLEDs in Fig. 1(a), wherein light is emitted from fluorescent molecules (pg. 2, col. 1, ¶ 4). Furukawa further teaches in the TAF-OLED, the emission from 4CzIPN-Me (the auxiliary dopant) was significantly reduced compared to that of a TADF-OLED, wherein only a TADF dopant is used (pg. 1, ¶ 3), and the TAF-OLED exhibited light emission mainly originating from TBRb (the fluorescent emitter) (pg. 2, col. 2, ¶ 1-2). 
One of ordinary skill in the art would reasonably expect that a ratio of the fluorescence component emitted from the fluorescent dopant TBRb to a total of light-emitting components emitted from the emission layer would fall in the range of 90% or more, given the teachings of Furukawa. Furthermore, it is reasonable to presume that the ratio fluorescence component emitted is inherently in the range of 90% or more, given that Furukawa teaches and the TAF-OLED exhibited light emission mainly originating from TBRb (the fluorescent emitter) (pg. 2, col. 2, ¶ 1-2), which would result in the 
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”), as applied to in claim 1 above, further in view of “Up-Conversion Intersystem Crossing Rates in Organic Emitters for Thermally Activated Delayed Fluorescence: Impact of the Nature of Singlet vs Triplet Excited States” by Pralok et al. (“Pralok”) and “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”).
Regarding claim 9, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa fails to specifically teach a compound as described above 
    PNG
    media_image1.png
    26
    36
    media_image1.png
    Greyscale
 wherein the CN groups are in the 1 and 4 positions. However, Furukawa does teach reverse intersystem crossing (RISC) (also known as up-conversion intersystem crossing) is a mechanism used in TAF-OLED (pg. 2, col. 1, ¶ 3) and that the TADF assistant dopant should have a high RISC rate constant (kRISC) to reduce the number of cycles of intersystem crossing and RISC in the TADF molecule, which enables high operational stability and high 
Pralok teaches the rates for up-conversion intersystem crossing (UISC) from the T1 (triplet) state to the S1 (singlet) state for a series of organic emitters with an emphasis on thermally activated delayed fluorescence (abstract). Pralok teaches an enhanced SOC (spin-orbit coupling) and a small ΔEST lead to fast UISC rates (pg. 4044, col. 1, ¶ 2), and specifically the UISC rate is proportional to the square of the SOC matrix element (SOCME), wherein a change in these values over a few tenths of a cm-1 can significantly modulate the UISC rate (pg. 4047, col. 2, ¶ 3). As seen from Table 1, the SOCME of 4CzIPN-Me 
    PNG
    media_image8.png
    131
    135
    media_image8.png
    Greyscale
(wherein R=methyl) is almost half the value of the SOCME of 4CzTPN-Me 
    PNG
    media_image9.png
    133
    132
    media_image9.png
    Greyscale
(wherein R=methyl) (0.17 cm-1 vs. 0.31 cm-1) (pg. 4045).
Pralok teaches that in molecules with higher SOC matrix elements like 4CzTPN, it appears that different carbazole subunits are involved in the electronic transitions to the S1 and T1 states (pg. 4048, col. 1, ¶ 3). Pralok further elaborates that in the case of 4CzTPN, all four carbazole units make nearly equal contributions to the hole wave function of the S1 state, while only two of them contribute significantly to the T1 state (pg. 4048, col. 2, ¶ 1). On the other hand, Pralok teaches in the 4CzIPN derivatives, the differences in hole wave functions for the S1 and T1
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a position isomer of the compound of Furukawa so that the CN groups are in the 1 and 4 positions to arrive at the compound 4CzTPN-Me, based on the teaching of Pralok.  The motivation for doing so would have been to use a TADF molecule with a higher SOCME to increase the UISC (RISC), as taught by Pralok. 
The positional isomer of 4CzIPN-Me would have the structure of 4CzTPN-Me
    PNG
    media_image9.png
    133
    132
    media_image9.png
    Greyscale
, wherein R is methyl.
Furukawa in view of Pralok fails to specifically teach a compound as described above, wherein the substituents on the TADF compound are tert-butyl substituents.
Zhang teaches blue emitters with thermally activated delayed fluorescence having high efficiency and improved stability using tert-butyl units (pg. 145, col. 1, ¶ 1), wherein the emitters are used in OLEDs (pg. 145, col. 2, ¶ 1). Zhang further teaches tert-butyl substituents act like a shield surrounding the luminance core, not only promoting the photoluminescence efficiency but also improving the stability of the compounds (pg. 145, col. 1, ¶ 1) also well as reducing the concentration quenching effect (pg. 146, col. 1, ¶ 2). Zhang teaches specific examples of a TADF emitter with tert-butyl substituents including 4TCzBN 
    PNG
    media_image10.png
    93
    103
    media_image10.png
    Greyscale
(Scheme 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl substituents of the 4CzTPN-Me compound with tert-butyl substituents, based on the teaching of Zhang.  The motivation for doing so 
The modified compound of Furukawa in view of Pralok and Zhang has the structure of 
    PNG
    media_image11.png
    493
    569
    media_image11.png
    Greyscale
, which reads on the claimed Compound AD4
    PNG
    media_image12.png
    224
    233
    media_image12.png
    Greyscale
.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”), as applied to in claim 1 above, and further in view of “Up-Conversion Intersystem Crossing Rates in Organic Emitters for Thermally Activated Delayed Fluorescence: Impact of the Nature of Singlet vs Triplet Excited States” by Pralok et al. (“Pralok”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”), Duan et al. CN 106316924 A (“Duan”) –see machine translation herein known as “Duan-MT”, and KR 10-20110088457 A (“Ikuo”) –see machine translation herein known as “Ikuo-MT”).
Regarding claim 16, Furukawa teaches the TAF-OLED of claim 1, as described above. Furukawa teaches mCBP has a triplet energy of 2.9 eV (pg. 2, col. 1, ¶ 4). However, Furukawa fails to teach the triplet energy of 4CzIPN-Me.
Furukawa teaches 4CzIPN-Me is used as the TADF auxiliary dopant, as described above 
    PNG
    media_image1.png
    26
    36
    media_image1.png
    Greyscale
.  Furukawa fails to specifically teach a compound as described above wherein the CN groups are in the 1 and 4 positions. However, Furukawa does teach reverse intersystem crossing (RISC) (also known as up-conversion intersystem crossing) is a mechanism used in TAF-OLED (pg. 2, col. 1, ¶ 3) and that the TADF assistant dopant should have a high RISC rate constant (kRISC) to reduce the number of cycles of intersystem crossing and RISC in the TADF molecule, which enables high operational stability and high external EL quantum efficiency at high luminance through reduced triplet populations and the suppression of a bimolecular recombination process (pg. 2, col. 1, ¶ 3).
Pralok teaches the rates for up-conversion intersystem crossing (UISC) from the T1 (triplet) state to the S1 (singlet) state for a series of organic emitters with an emphasis on thermally activated delayed fluorescence (abstract). Pralok teaches an enhanced SOC (spin-orbit coupling) and a small ΔEST lead to fast UISC rates (pg. 4044, col. 1, ¶ 2), and specifically the UISC rate is proportional to the square of the SOC matrix element (SOCME), wherein a change in these values over a few tenths of a cm-1 can significantly modulate the UISC rate (pg. 4047, col. 2, ¶ 3). As seen from Table 1, the SOCME of 4CzIPN-
    PNG
    media_image8.png
    131
    135
    media_image8.png
    Greyscale
(wherein R=methyl) is almost half the value of the SOCME of 4CzTPN-Me 
    PNG
    media_image9.png
    133
    132
    media_image9.png
    Greyscale
(wherein R=methyl) (0.17 cm-1 vs. 0.31 cm-1) (pg. 4045).
Pralok teaches that in molecules with higher SOC matrix elements like 4CzTPN, it appears that different carbazole subunits are involved in the electronic transitions to the S1 and T1 states (pg. 4048, col. 1, ¶ 3). Pralok further elaborates that in the case of 4CzTPN, all four carbazole units make nearly equal contributions to the hole wave function of the S1 state, while only two of them contribute significantly to the T1 state (pg. 4048, col. 2, ¶ 1). On the other hand, Pralok teaches in the 4CzIPN derivatives, the differences in hole wave functions for the S1 and T1 states are not as significant, which leads to relatively smaller SOC matrix element values, which highlight the importance of variations in the π-conjugation of either hole or electron wave functions in the course of the ISC (intersystem crossing) process (pg. 4048, col. 2, ¶ 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a position isomer of the compound of Furukawa so that the CN groups are in the 1 and 4 positions to arrive at the compound 4CzTPN-Me, based on the teaching of Pralok.  The motivation for doing so would have been to use a TADF molecule with a higher SOCME to increase the UISC (RISC), as taught by Pralok. 
The positional isomer of 4CzIPN-Me would have the structure of 4CzTPN-Me
    PNG
    media_image9.png
    133
    132
    media_image9.png
    Greyscale
, wherein R is methyl.
Furukawa in view of Pralok fails to specifically teach a compound as described above, wherein the substituents on the TADF compound are tert-butyl substituents.
Zhang teaches blue emitters with thermally activated delayed fluorescence having high efficiency and improved stability using tert-butyl units (pg. 145, col. 1, ¶ 1), wherein the emitters are used in OLEDs (pg. 145, col. 2, ¶ 1). Zhang further teaches tert-butyl substituents act like a shield surrounding the luminance core, not only promoting the photoluminescence efficiency but also improving the stability of the compounds (pg. 145, col. 1, ¶ 1) also well as reducing the concentration quenching effect (pg. 146, col. 1, ¶ 2). Zhang teaches specific examples of a TADF emitter with tert-butyl substituents including 4TCzBN 
    PNG
    media_image10.png
    93
    103
    media_image10.png
    Greyscale
(Scheme 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl substituents of the 4CzTPN-Me compound with tert-butyl substituents, based on the teaching of Zhang.  The motivation for doing so would have been to promote photoluminescence efficiency, improve the stability of the compound and reduce the concentration quenching effect, as taught by Zhang.
The modified compound of Furukawa in view of Pralok and Zhang has the structure of 
    PNG
    media_image11.png
    493
    569
    media_image11.png
    Greyscale
, which reads on the claimed Compound AD4
    PNG
    media_image12.png
    224
    233
    media_image12.png
    Greyscale
.
Furukawa fails to teach a compound as described above wherein the auxiliary dopant comprises only one CN group.
Duan-MT teaches an OLED light-emitting material comprising a delayed fluorescent material (Technical field). Duan-MT teaches the delayed fluorescent material contains only one cyano group, wherein a single cyano group has weaker electron-withdrawing ability and can obtain materials with wider bandgap, which contributes to the construction of blue light (the paragraph after Compounds C1-C14). Duan-MT further teaches the LUMO energy level of a single cyano-based material is shallower and its dependence on the host material is weaker and that the synthesis of the material is easier and cheaper (the paragraph after Compounds C1-C14). Duan teaches a specific example of the delayed fluorescent material comprising only one cyano group including Compound C4
    PNG
    media_image13.png
    268
    332
    media_image13.png
    Greyscale
(the compounds listed after Formula I). Compound C4 differs from the modified compound of Furukawa in view of Pralok and Zhang by only a cyano substitution at the 1- or 4-position.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the auxiliary dopant of Furukawa as described above to only contain one CN group to arrive at Compound C4, based on the teaching of Duan-MT.  The motivation for doing so would have been to use a TADF auxiliary dopant that is easier and cheaper to produce, with a lower dependence of the host material and a lower LUMO energy level, as taught by Duan-MT.
The modified compound the auxiliary dopant of Furukawa in view of Zhang, Pralok, and Duan-MT has the structure of 
    PNG
    media_image13.png
    268
    332
    media_image13.png
    Greyscale
.
Furukawa teaches mCBP is used as the host material (pg. 2, col. 1, ¶ 4) but fails to teach mCBP has a CN group substituent.
Ikuo-MT teaches an organic electroluminescent device comprising at least one compound represented by general formula (1) (claim 1), wherein it is preferable that the host material used is a compound represented by general formula (1) (pg. 31, ¶ 7). Ikuo-MT teaches a specific example of general formula (1) including formula a-01 
    PNG
    media_image14.png
    80
    168
    media_image14.png
    Greyscale
 (pg. 8).
Ikuo-MT teaches the benefits of the organic electroluminescent device including a compound represented by general formula (1) includes excellent luminous efficiency and durability, and low driving voltage (pg. 3, ¶ 8-9). Ikuo-MT further teaches a compound represented by general formula (1) reduces the charge injection barrier of the organic electroluminescent device and thus the electric field intensity dependence of the charge mobility is reduced (pg. 6, ¶ 7)).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a CN group on the host material mCBP of Furukawa to arrive at the formula a-01, based on the teaching of Ikuo-MT.  The motivation for doing so would have been to lower the driving voltage and reduce the charge injection barrier of the organic electroluminescent device, as taught by Ikuo-MT.
The modified compound the host material of Furukawa in view of Ikuo-MT has the structure of
    PNG
    media_image14.png
    80
    168
    media_image14.png
    Greyscale
.
The device of Furukawa in view of Zhang, Pralok, Duan-MT, and Ikuo-MT comprise an auxiliary dopant with the structure of 
    PNG
    media_image13.png
    268
    332
    media_image13.png
    Greyscale
, which corresponds to claimed formula AD3, and a host material with the structure of 
    PNG
    media_image14.png
    80
    168
    media_image14.png
    Greyscale
, which corresponds to claimed formula E1.

Furukawa in view of Zhang, Pralok, Duan-MT, and Ikuo-MT appear silent with respect to the property of ET1(HOST)-ET1(AD)>0.05 electron volts.
The instant specification in Table 1 recites that OLED 1-2 comprises a host with the structure of instant formula E1 and an auxiliary dopant of instant formula AD3.  Since Furukawa in view of Zhang, Pralok, Duan-MT, and Oh teaches a host with the structure of instant formula E1 and an auxiliary dopant of instant formula AD3, the same structures as disclosed by the Applicant, the property of ET1(HOST)-ET1(AD)>0.05 electron volts is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”), as applied to in claim 1 above, and fu further in view of “Up-Conversion Intersystem Crossing Rates in Organic Emitters for Thermally Activated Delayed Fluorescence: Impact of the Nature of Singlet vs Triplet Excited States” by Pralok et al. (“Pralok”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”), Duan et al. CN 106316924 A (“Duan”) –see machine translation herein known as “Duan-MT”, and “Anthracene derivatives for stable blue-emitting organic electroluminescence devices” by Shi et al. (“Shi”)
Regarding claim 17, Furukawa teaches the TAF-OLED of claim 1, as described above. However, Furukawa fails to teach the singlet energy of 4CzIPN-Me and TBRb.
Furukawa teaches 4CzIPN-Me is used as the TADF auxiliary dopant, as described above 
    PNG
    media_image1.png
    26
    36
    media_image1.png
    Greyscale
.  Furukawa fails to specifically teach a compound as described above wherein the CN groups are in the 1 and 4 positions. However, Furukawa RISC) to reduce the number of cycles of intersystem crossing and RISC in the TADF molecule, which enables high operational stability and high external EL quantum efficiency at high luminance through reduced triplet populations and the suppression of a bimolecular recombination process (pg. 2, col. 1, ¶ 3).
Pralok teaches the rates for up-conversion intersystem crossing (UISC) from the T1 (triplet) state to the S1 (singlet) state for a series of organic emitters with an emphasis on thermally activated delayed fluorescence (abstract). Pralok teaches an enhanced SOC (spin-orbit coupling) and a small ΔEST lead to fast UISC rates (pg. 4044, col. 1, ¶ 2), and specifically the UISC rate is proportional to the square of the SOC matrix element (SOCME), wherein a change in these values over a few tenths of a cm-1 can significantly modulate the UISC rate (pg. 4047, col. 2, ¶ 3). As seen from Table 1, the SOCME of 4CzIPN-Me 
    PNG
    media_image8.png
    131
    135
    media_image8.png
    Greyscale
(wherein R=methyl) is almost half the value of the SOCME of 4CzTPN-Me 
    PNG
    media_image9.png
    133
    132
    media_image9.png
    Greyscale
(wherein R=methyl) (0.17 cm-1 vs. 0.31 cm-1) (pg. 4045).
Pralok teaches that in molecules with higher SOC matrix elements like 4CzTPN, it appears that different carbazole subunits are involved in the electronic transitions to the S1 and T1 states (pg. 4048, col. 1, ¶ 3). Pralok further elaborates that in the case of 4CzTPN, all four carbazole units make nearly equal contributions to the hole wave function of the S1 state, while only two of them contribute significantly to the T1 state (pg. 4048, col. 2, ¶ 1). On the other hand, Pralok teaches in the 4CzIPN 1 and T1 states are not as significant, which leads to relatively smaller SOC matrix element values, which highlight the importance of variations in the π-conjugation of either hole or electron wave functions in the course of the ISC (intersystem crossing) process (pg. 4048, col. 2, ¶ 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a position isomer of the compound of Furukawa so that the CN groups are in the 1 and 4 positions to arrive at the compound 4CzTPN-Me, based on the teaching of Pralok.  The motivation for doing so would have been to use a TADF molecule with a higher SOCME to increase the UISC (RISC), as taught by Pralok. 
The positional isomer of 4CzIPN-Me would have the structure of 4CzTPN-Me
    PNG
    media_image9.png
    133
    132
    media_image9.png
    Greyscale
, wherein R is methyl.
Furukawa in view of Pralok fails to specifically teach a compound as described above, wherein the substituents on the TADF compound are tert-butyl substituents.
Zhang teaches blue emitters with thermally activated delayed fluorescence having high efficiency and improved stability using tert-butyl units (pg. 145, col. 1, ¶ 1), wherein the emitters are used in OLEDs (pg. 145, col. 2, ¶ 1). Zhang further teaches tert-butyl substituents act like a shield surrounding the luminance core, not only promoting the photoluminescence efficiency but also improving the stability of the compounds (pg. 145, col. 1, ¶ 1) also well as reducing the concentration quenching effect (pg. 146, col. 1, ¶ 2). Zhang teaches specific examples of a TADF emitter with tert-butyl substituents including 4TCzBN 
    PNG
    media_image10.png
    93
    103
    media_image10.png
    Greyscale
(Scheme 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl substituents of the 4CzTPN-Me compound with tert-butyl substituents, based on the teaching of Zhang.  The motivation for doing so would have been to promote photoluminescence efficiency, improve the stability of the compound and reduce the concentration quenching effect, as taught by Zhang.
The modified compound of Furukawa in view of Pralok and Zhang has the structure of 
    PNG
    media_image11.png
    493
    569
    media_image11.png
    Greyscale
, which reads on the claimed Compound AD4
    PNG
    media_image12.png
    224
    233
    media_image12.png
    Greyscale
.
Furukawa fails to teach a compound as described above wherein the auxiliary dopant comprises only one CN group.
Duan-MT teaches an OLED light-emitting material comprising a delayed fluorescent material (Technical field). Duan-MT teaches the delayed fluorescent material contains only one cyano group, wherein a single cyano group has weaker electron-withdrawing ability and can obtain materials with 
    PNG
    media_image13.png
    268
    332
    media_image13.png
    Greyscale
(the compounds listed after Formula I). Compound C4 differs from the modified compound of Furukawa in view of Pralok and Zhang by only a cyano substitution at the 1- or 4-position.
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the auxiliary dopant of Furukawa as described above to only contain one CN group to arrive at Compound C4, based on the teaching of Duan-MT.  The motivation for doing so would have been to use a TADF auxiliary dopant that is easier and cheaper to produce, with a lower dependence of the host material and a lower LUMO energy level, as taught by Duan-MT.
The modified compound the auxiliary dopant of Furukawa in view of Zhang, Pralok, and Duan-MT has the structure of 
    PNG
    media_image13.png
    268
    332
    media_image13.png
    Greyscale
.
Furukawa teaches TBRb is used as the fluorescent emitter (pg. 2, col. 1, ¶ 4) but fails to teach the singlet energy of TBRb.
Shi teaches an OLED wherein TBP 
    PNG
    media_image15.png
    157
    153
    media_image15.png
    Greyscale
is used as a fluorescent dopant (pg. 3201, ¶ 2). Shi teaches that the EL emission spectrum of a TBP-doped device has narrow vibronic features that results in a more saturated blue color (pg. 3202, col. 1, ¶ 2). 
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use TBP instead of TBRb as the fluorescent emitter of the device of Furukawa, based on the teaching of Shi.  The motivation for doing so would have been to produce a device of Furukawa that emits a saturated blue color, as taught by Shi.
The device of Furukawa in view of Zhang, Pralok, Duan-MT, and Oh comprise an auxiliary dopant with the structure of 
    PNG
    media_image13.png
    268
    332
    media_image13.png
    Greyscale
, which corresponds to claimed formula AD3, and a fluorescent emitter with the structure of 
    PNG
    media_image15.png
    157
    153
    media_image15.png
    Greyscale
, which corresponds to claimed formula FD(5).

Furukawa in view of Zhang, Pralok, Duan-MT, and Shi appear silent with respect to the property of ES1(FD)-ES1(AD)<0 electron volts.
The instant specification in Table 1 recites that OLED 1-2 comprises a fluorescent emitter with the structure of instant formula FD(5) and an auxiliary dopant of instant formula AD3.  Since Furukawa in view of Zhang, Pralok, Duan-MT, and Oh teaches a fluorescent emitter with the structure of instant formula FD(5) and an auxiliary dopant of instant formula AD3, the same structures as disclosed by the Applicant, the property of ES1(FD)-ES1(AD)<0 electron volts is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh, Chan Seok, et al. "Molecular design of host materials for high power efficiency in blue phosphorescent organic light-emitting diodes doped with an imidazole ligand based triplet emitter.", 2016, Journal of Materials Chemistry C 4.17: 3792-3797.  
This reference specifically teaches advantages of the addition of a –CN group to mCBP, although the –CN is attached on the carbazole rather than the benzene (see Scheme 1).
Huang, Shuping, et al. "Computational prediction for singlet-and triplet-transition energies of charge-transfer compounds." Journal of chemical theory and computation 9.9 (2013): 3872-3877. (Year: 2013)
This reference teaches singlet and triplet energies of different emitter compounds that are similar to 4CzIPN-Me (see Table 1).
Gottardi, S., et al. "Efficiency loss processes in hyperfluorescent OLEDs: A kinetic Monte Carlo study." Applied Physics Letters 114.7 (2019): 073301.
This reference teaches singlet and triplet energies of 4CzIPN-Me (see Table 1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-2283.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786